DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
Claim 11, line 21, “so as ensure said guide member” has been deleted and replaced with -- so as to ensure said guide member --.
Authorization for this examiner’s amendment was given in an interview with William Cassin on May 12, 2022.

Response to Arguments
	Applicant’s arguments, see page 8, paragraph 2, filed January 28, 2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection of October 25, 2021 has been withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to disclose or render obvious all of the limitations of independent claim 11. In particular, the prior art does not disclose a lift system with a slotted hollow conductor comprising an antenna guide having a guide rail and complementary guide member that is actively biased against the guide rail. The guide member of prior art reference Watanabe slides along the guide rail and is held in place on the guide rail by the front and back edges of the guide member. There is no indication that actively biasing the guide member of Watanabe against the front face of the guide rail would serve any purpose. This is contrary to Applicant’s claimed invention that requires the active biasing to maintain proper complementary positioning between the guide member and guide rail. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654